ICJ_181_ApplicationCERD_AZE_ARM_2021-12-07_ORD_01_NA_00_FR.txt.                                                7 DÉCEMBRE 2021

                                                 ORDONNANCE




APPLICATION DE LA CONVENTION INTERNATIONALE SUR L’ÉLIMINATION
       DE TOUTES LES FORMES DE DISCRIMINATION RACIALE

                   (AZERBAÏDJAN c. ARMÉNIE)




                          ___________




APPLICATION OF THE INTERNATIONAL CONVENTION ON THE ELIMINATION
             OF ALL FORMS OF RACIAL DISCRIMINATION

                    (AZERBAIJAN v. ARMENIA)




                                               7 DECEMBER 2021

                                                    ORDER

                                   TABLE DES MATIÈRES



                                                                             Paragraphes


    QUALITÉS                                                                    1-12

 I. INTRODUCTION                                                                13-14

II. COMPÉTENCE PRIMA FACIE                                                      15-40
    1.   Observations générales                                                 15-18
    2.   Existence d’un différend      concernant    l’interprétation   ou
         l’application de la CIEDR                                              19-28
    3.   Conditions procédurales préalables                                     29-39
    4.   Conclusion quant à la compétence prima facie                            40

III. LES DROITS DONT LA PROTECTION EST RECHERCHÉE ET LE LIEN ENTRE
    CES DROITS ET LES MESURES DEMANDÉES                                         41-58

IV. RISQUE DE PRÉJUDICE IRRÉPARABLE ET URGENCE                                  59-67

V. CONCLUSION ET MESURES À ADOPTER                                              68-75

    DISPOSITIF                                                                   76




                                       ___________

                                COUR INTERNATIONALE DE JUSTICE



                                                 ANNÉE 2021
    2021
7 décembre
Rôle général
   no 181
                                                7 décembre 2021



        APPLICATION DE LA CONVENTION INTERNATIONALE SUR L’ÉLIMINATION
               DE TOUTES LES FORMES DE DISCRIMINATION RACIALE

                                     (AZERBAÏDJAN c. ARMÉNIE)



                 DEMANDE EN INDICATION DE MESURES CONSERVATOIRES



                                                ORDONNANCE



     Présents : MME DONOGHUE, présidente ; M. GEVORGIAN, vice-président ; MM. TOMKA,
                ABRAHAM, BENNOUNA, YUSUF, MMES XUE, SEBUTINDE, MM. BHANDARI, ROBINSON,
                SALAM, IWASAWA, NOLTE, juges ; MM. KEITH, DAUDET, juges ad hoc ; M. GAUTIER,
                greffier.


           La Cour internationale de Justice,

           Ainsi composée,

           Après délibéré en chambre du conseil,

           Vu les articles 41 et 48 du Statut de la Cour et les articles 73, 74 et 75 de son Règlement,

           Rend l’ordonnance suivante :

                                                 -2-

      1. Le 23 septembre 2021, la République d’Azerbaïdjan (ci-après l’«Azerbaïdjan») a déposé au
Greffe de la Cour une requête introductive d’instance contre la République d’Arménie (ci-après
l’«Arménie») à raison de violations alléguées de la convention internationale du 21 décembre 1965
sur l’élimination de toutes les formes de discrimination raciale (ci-après la «CIEDR» ou la
«convention»).


      2. Au terme de sa requête, l’Azerbaïdjan

      «prie respectueusement la Cour de dire et juger :

      A. que l’Arménie, par l’intermédiaire de ses organes et agents d’Etat et d’autres
         personnes et entités exerçant des prérogatives de puissance publique ou opérant sur
         ses instructions ou sous sa direction et son contrôle, a violé les articles 2, 3, 4, 5, 6
         et 7 de la CIEDR.

      B. que l’Arménie, en apportant son aide, son assistance, son appui et son soutien à des
         activités incompatibles avec les dispositions de la CIEDR menées par d’autres
         personnes, groupes et organisations, a violé les alinéas b), d) et e) du paragraphe 1
         de l’article 2 de cet instrument.

      C. que l’Arménie doit prendre toutes les mesures nécessaires pour s’acquitter des
         obligations qui lui incombent au regard de la CIEDR, en particulier :

           a) mettre fin immédiatement et renoncer à toute politique ou pratique de nettoyage
              ethnique visant les Azerbaïdjanais ;

           b) coopérer immédiatement aux opérations de déminage conduites par
              l’Azerbaïdjan et des organismes internationaux dans les anciens territoires
              occupés, notamment en fournissant une cartographie complète et précise des
              champs de mines et d’autres informations y relatives, en mettant fin et en
              renonçant à toute activité de minage sur le territoire de l’Azerbaïdjan, ainsi
              qu’en prenant toutes autres mesures nécessaires et appropriées ;

            c) cesser immédiatement et s’abstenir de commettre tout acte empêchant les
               Azerbaïdjanais de jouir de leur environnement et de leurs ressources naturelles
               ou d’y accéder ;

           d) cesser immédiatement et s’abstenir de détruire des sites du patrimoine
              azerbaïdjanais et autres biens appartenant au patrimoine culturel et ethnique
              azerbaïdjanais, ainsi que de poursuivre sa politique d’annihilation culturelle ;

            e) cesser immédiatement et s’abstenir de diffuser, promouvoir ou favoriser la
               propagande et les discours haineux contre les Azerbaïdjanais, notamment par
               l’intermédiaire des établissements d’enseignement ou des médias, au moyen de
               campagnes de désinformation sur les réseaux sociaux ou par d’autres voies,
               ainsi que de glorifier les auteurs de crimes perpétrés contre des Azerbaïdjanais
               en raison de leur appartenance ethnique ;

            f) cesser immédiatement et s’abstenir d’apporter tout appui ou soutien direct ou
               indirect à des personnes ou organisations, dont VoMA, qui soumettent les
               Azerbaïdjanais à une discrimination ;

                                                  -3-

            g) condamner publiquement la discrimination dont sont victimes les
               Azerbaïdjanais et adopter immédiatement des mesures positives pour prévenir
               et punir tout acte de cette nature, conformément aux alinéas d) et e) du
               paragraphe 1 de l’article 2 et à l’article 4 de la CIEDR ;

            h) veiller à ce que les auteurs d’actes de discrimination, notamment, mais pas
               seulement, de crimes de guerre imputables aux forces arméniennes, soient
               recherchés et punis, conformément aux articles 2 et 4 de la CIEDR, et offrir
               une protection et une voie de recours effectives aux Azerbaïdjanais ayant subi
               des préjudices à raison de tels actes ;

             i) reconnaître publiquement les violations de la CIEDR qu’elle a commises et
                présenter des excuses pour son comportement aux plus hauts niveaux de l’Etat ;

             j) donner des garanties et assurances de non-répétition de son comportement
                illicite au regard de la CIEDR ; et

            k) réparer intégralement, notamment en versant une indemnisation dont le
               montant sera déterminé à un stade ultérieur de la procédure, le préjudice causé
               à l’Azerbaïdjan à raison des actes qu’elle a commis en violation de la CIEDR.»


       3. Dans sa requête, l’Azerbaïdjan entend fonder la compétence de la Cour sur le paragraphe 1
de l’article 36 du Statut de la Cour et sur l’article 22 de la CIEDR.


      4. L’Azerbaïdjan a accompagné sa requête d’une demande en indication de mesures
conservatoires qui a été présentée au titre de l’article 41 du Statut de la Cour et des articles 73, 74 et
75 de son Règlement.


      5. Au terme de sa demande, l’Azerbaïdjan prie la Cour d’indiquer les mesures conservatoires
suivantes :

     «a) l’Arménie doit prendre toutes les dispositions nécessaires pour permettre à
         l’Azerbaïdjan de procéder promptement, effectivement et en toute sécurité à
         l’enlèvement des mines terrestres posées en territoire azerbaïdjanais par l’armée
         arménienne ou d’autres groupes opérant sous la direction ou le contrôle, ou avec
         l’appui, de l’Arménie, notamment en fournissant sans délai une description complète
         et exacte de l’emplacement et des caractéristiques de ces mines ;

      b) l’Arménie doit immédiatement cesser et s’abstenir de mettre en danger des vies
         azerbaïdjanaises en posant des mines terrestres, ou en encourageant ou facilitant la
         pose de ces mines, en territoire azerbaïdjanais ;

      c) l’Arménie doit prendre toutes les dispositions requises pour empêcher effectivement
         les organisations opérant sur son territoire, notamment VoMA, d’inciter à la haine
         raciale et à la violence à caractère raciste contre les Azerbaïdjanais, et doit
         immédiatement cesser et s’abstenir de se livrer à des faits d’incitation consistant à
         publier sur Twitter et autres réseaux sociaux ou dans les médias traditionnels des
         discours haineux frauduleusement attribués à des personnalités publiques ou à des
         personnes privées azerbaïdjanaises ;

                                                 -4-

      d) l’Arménie doit prendre des dispositions pour que soient effectivement garantie la
         collecte, empêchée la destruction et assurée la préservation des éléments de preuve
         associés aux cas allégués de crimes perpétrés contre des Azerbaïdjanais en raison de
         leur appartenance ethnique qui auraient été portés à sa connaissance, notamment
         dans le cadre de communications de la République d’Azerbaïdjan ;

      e) l’Arménie doit s’abstenir de prendre toute mesure susceptible d’aggraver ou
         d’étendre le présent différend ou d’en rendre le règlement plus difficile ;

      f) l’Arménie doit fournir à la Cour un rapport sur l’ensemble des mesures prises pour
         exécuter l’ordonnance dans un délai de trois mois à compter de la date de celle-ci,
         puis tous les six mois jusqu’à ce que la Cour ait rendu sa décision définitive en
         l’affaire.»


        6. Le greffier a immédiatement communiqué au Gouvernement de l’Arménie la requête
contenant la demande en indication de mesures conservatoires, conformément au paragraphe 2 de
l’article 40 du Statut de la Cour et au paragraphe 2 de l’article 73 de son Règlement. Il a également
informé le Secrétaire général de l’Organisation des Nations Unies du dépôt par l’Azerbaïdjan de cette
requête et de cette demande.


       7. En attendant que la communication prévue au paragraphe 3 de l’article 40 du Statut ait été
effectuée, le greffier, par lettre en date du 27 septembre 2021, a informé tous les Etats admis à ester
devant la Cour du dépôt de la requête et de la demande en indication de mesures conservatoires.


      8. La Cour ne comptant sur le siège aucun juge de la nationalité de l’une ou l’autre Partie,
chacune d’elles s’est prévalue du droit que lui confère l’article 31 du Statut de procéder à la
désignation d’un juge ad hoc pour siéger en l’affaire. L’Azerbaïdjan a désigné M. Kenneth Keith et
l’Arménie, M. Yves Daudet.


       9. Par lettres en date du 27 septembre 2021, le greffier a informé les Parties que la Cour,
conformément au paragraphe 3 de l’article 74 de son Règlement, avait fixé aux 18 et 19 octobre 2021
les dates de la procédure orale sur la demande en indication de mesures conservatoires.


     10. Au cours des audiences publiques, des observations orales sur la demande en indication de
mesures conservatoires ont été présentées par :

Au nom de l’Azerbaïdjan :        S. Exc. M. Elnur Mammadov,
                                 M. Vaughan Lowe,
                                 Mme Catherine Amirfar,
                                 Mme Laurence Boisson de Chazournes,
                                 Mme Natalie Reid,
                                 M. Donald Francis Donovan.

Au nom de l’Arménie :            S. Exc. M. Yeghishe Kirakosyan,
                                 M. Robert Kolb,
                                 M. Sean Murphy,
                                 M. Constantinos Salonidis,
                                 M. Pierre d’Argent,
                                 M. Lawrence H. Martin.

                                                 -5-

     11. Au terme de son second tour de plaidoiries, l’Azerbaïdjan a prié la Cour d’indiquer les
mesures conservatoires suivantes :

     «a) l’Arménie doit prendre toutes les dispositions nécessaires pour permettre à
         l’Azerbaïdjan de procéder promptement, effectivement et en toute sécurité à
         l’enlèvement des mines terrestres posées en territoire azerbaïdjanais par l’armée
         arménienne ou d’autres groupes opérant sous la direction ou le contrôle, ou avec
         l’appui, de l’Arménie, notamment en fournissant sans délai une description complète
         et exacte de l’emplacement et des caractéristiques de ces mines ;

      b) l’Arménie doit immédiatement cesser et s’abstenir de mettre en danger des vies
         azerbaïdjanaises en posant des mines terrestres, ou en encourageant ou facilitant la
         pose de ces mines, en territoire azerbaïdjanais ;

      c) l’Arménie doit prendre toutes les dispositions requises pour empêcher effectivement
         les organisations opérant sur son territoire, notamment VoMA, d’inciter à la haine
         raciale et à la violence à caractère raciste contre les Azerbaïdjanais, et doit
         immédiatement cesser et s’abstenir de se livrer à des faits d’incitation consistant à
         publier sur Twitter et autres réseaux sociaux ou dans les médias traditionnels des
         discours haineux frauduleusement attribués à des personnalités publiques ou à des
         personnes privées azerbaïdjanaises ;

      d) l’Arménie doit prendre des dispositions pour que soient effectivement garantie la
         collecte, empêchée la destruction et assurée la préservation des éléments de preuve
         associés aux cas allégués de crimes perpétrés contre des Azerbaïdjanais en raison de
         leur appartenance ethnique qui auraient été portés à sa connaissance, notamment
         dans le cadre de communications de la République d’Azerbaïdjan ;

      e) l’Arménie doit s’abstenir de prendre toute mesure susceptible d’aggraver ou
         d’étendre le présent différend ou d’en rendre le règlement plus difficile ; et

      f) l’Arménie doit fournir à la Cour un rapport sur l’ensemble des mesures prises pour
         exécuter l’ordonnance dans un délai de trois mois à compter de la date de celle-ci,
         puis tous les six mois jusqu’à ce que la Cour ait rendu sa décision définitive en
         l’affaire.»


       12. Au terme de son second tour de plaidoiries, l’Arménie a prié la Cour de «rejeter dans son
intégralité la demande en indication de mesures conservatoires présentée par l’Azerbaïdjan».



                                                  *


                                             *         *

                                                -6-

                                         I. INTRODUCTION

       13. L’Azerbaïdjan et l’Arménie, deux Républiques de l’ancienne Union des Républiques
socialistes soviétiques, ont accédé à l’indépendance les 18 octobre et 21 septembre 1991,
respectivement. En Union soviétique, la région du Haut-Karabakh était une entité autonome
(«oblast»), dont la population était en majorité d’origine arménienne, et qui était située sur le
territoire de la République socialiste soviétique d’Azerbaïdjan. Les revendications concurrentes des
Parties sur cette région ont donné lieu à des hostilités qui se sont conclues par un cessez-le-feu en
mai 1994. De nouvelles hostilités ont éclaté en septembre 2020. Qualifiées de «deuxième guerre du
Garabagh» par l’Azerbaïdjan et de «deuxième guerre du Haut-Karabakh» par l’Arménie, ces
hostilités (ci-après le «conflit de 2020») ont duré quarante-quatre jours. Le 9 novembre 2020, le
président de la République d’Azerbaïdjan, le premier ministre de la République d’Arménie et le
président de la Fédération de Russie ont signé une déclaration, dite «déclaration trilatérale», qui
proclamait, à compter du 10 novembre 2020, «[u]n cessez-le-feu complet et la cessation de toutes les
hostilités dans la zone de conflit du Haut-Karabakh».


       14. Les divergences entre les Parties sont anciennes et recouvrent des aspects très variés. Le
demandeur ayant invoqué l’article 22 de la CIEDR comme titre de compétence dans la présente
affaire, la portée de celle-ci est dès lors circonscrite par cette convention.


                                  II. COMPÉTENCE PRIMA FACIE

                                     1. Observations générales

      15. La Cour ne peut indiquer des mesures conservatoires que si les dispositions invoquées par
le demandeur semblent prima facie constituer une base sur laquelle sa compétence pourrait être
fondée, mais elle n’a pas besoin de s’assurer de manière définitive qu’elle a compétence quant au
fond de l’affaire (voir, par exemple, Application de la convention pour la prévention et la répression
du crime de génocide (Gambie c. Myanmar), mesures conservatoires, ordonnance du 23 janvier
2020, C.I.J. Recueil 2020, p. 9, par. 16).


      16. En la présente espèce, l’Azerbaïdjan entend fonder la compétence de la Cour sur le
paragraphe 1 de l’article 36 du Statut de la Cour ainsi que sur l’article 22 de la CIEDR (voir le
paragraphe 3 ci-dessus). La Cour doit donc commencer par vérifier si ces dispositions lui confèrent
prima facie compétence pour statuer sur le fond de l’affaire, et lui permettent ainsi — sous réserve
que les autres conditions requises soient réunies — d’indiquer des mesures conservatoires.


      17. L’article 22 de la CIEDR se lit comme suit :

             «Tout différend entre deux ou plusieurs Etats parties touchant l’interprétation ou
      l’application de la présente Convention qui n’aura pas été réglé par voie de négociation
      ou au moyen des procédures expressément prévues par ladite Convention sera porté, à
      la requête de toute partie au différend, devant la Cour internationale de Justice pour
      qu’elle statue à son sujet, à moins que les parties au différend ne conviennent d’un autre
      mode de règlement.»


      18. L’Azerbaïdjan et l’Arménie sont tous deux parties à la CIEDR ; le premier y a adhéré le
16 août 1996 et la seconde le 23 juin 1993. Ni l’un ni l’autre n’a fait de réserve à l’article 22 ni à
aucune autre disposition de la convention.

                                                    -7-

                     2. Existence d’un différend concernant l’interprétation
                                  ou l’application de la CIEDR

        19. L’article 22 de la CIEDR subordonne la compétence de la Cour à l’existence d’un différend
relatif à l’interprétation ou à l’application de la convention. Selon la jurisprudence constante de la
Cour, un différend est «un désaccord sur un point de droit ou de fait, une contradiction, une
opposition de thèses juridiques ou d’intérêts» entre des parties (Concessions Mavrommatis en
Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 11). Pour établir l’existence d’un tel différend,
«[i]l faut démontrer que la réclamation de l’une des parties se heurte à l’opposition manifeste de
l’autre» (Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions
préliminaires, arrêt, C.I.J. Recueil 1962, p. 328). Les ««points de vue des deux parties, quant à
l’exécution ou à la non-exécution» de certaines obligations internationales, «[doivent être] nettement
opposés»» (Violations alléguées de droits souverains et d’espaces maritimes dans la mer des
Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 26,
par. 50, citant Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,
première phase, avis consultatif, C.I.J. Recueil 1950, p. 74).


       20. A l’effet d’établir si un différend existe en la présente espèce, la Cour ne peut se borner à
constater que l’une des Parties soutient que la convention s’applique alors que l’autre le nie (voir
Application de la convention internationale sur l’élimination de toutes les formes de discrimination
raciale (Qatar c. Emirats arabes unis), mesures conservatoires, ordonnance du 23 juillet 2018,
C.I.J. Recueil 2018 (II), p. 414, par. 18). L’Azerbaïdjan invoquant pour fonder sa compétence la
clause compromissoire contenue dans une convention internationale, la Cour doit rechercher si les
actes et omissions dénoncés par le demandeur sont susceptibles d’entrer dans les prévisions de
l’instrument en question et si, en conséquence, le différend est de ceux dont elle pourrait avoir
compétence pour connaître ratione materiae (voir ibid.).



                                                *         *



       21. L’Azerbaïdjan soutient qu’un différend l’oppose à l’Arménie au sujet de l’interprétation
et de l’application de la CIEDR. Selon lui, l’Arménie a commis et continue de commettre des actes
de discrimination contre des personnes d’origine nationale ou ethnique azerbaïdjanaise.
L’Azerbaïdjan affirme que, pris individuellement et collectivement, les politiques et les actes de
l’Arménie visant au nettoyage ethnique, à l’annihilation culturelle et à la provocation à la haine contre
les personnes d’origine azerbaïdjanaise portent systématiquement atteinte aux droits et libertés dont
jouissent ces dernières, en violation de la CIEDR. Il allègue en particulier que, si le conflit de 2020
a pris fin, l’Arménie «continue activement d’empêcher» les personnes d’origine azerbaïdjanaise
déplacées de retourner dans les régions qu’elle contrôlait auparavant, en refusant de lui communiquer
des informations sur les champs de mines situés dans les zones où résidaient ces personnes, pour
qu’il puisse y mener des opérations de déminage, et en «continu[ant] … à poser de nouvelles mines
sur le territoire de l’Azerbaïdjan» (les italiques sont de lui). Pour l’Azerbaïdjan, le comportement
que la défenderesse manifeste à cet égard s’inscrit dans le prolongement de la «campagne de
nettoyage ethnique [qu’elle mène] depuis des décennies» contre les personnes d’origine nationale ou
ethnique azerbaïdjanaise. Le demandeur ajoute que, au stade actuel, la Cour doit seulement
déterminer si elle a compétence prima facie, et que sa requête est motivée par la discrimination que
subiraient les Azerbaïdjanais en raison de leur «origine ethnique ou nationale, et non de [leur]
nationalité ou … citoyenneté, azerbaïdjanaise».

                                                    -8-

       22. L’Azerbaïdjan allègue, en particulier, que l’Arménie a manqué aux obligations lui
incombant au titre des articles 2, 3, 4, 5, 6 et 7 de la CIEDR. Il affirme qu’elle a engagé sa
responsabilité, notamment pour s’être livrée à des pratiques de nettoyage ethnique et autres actes de
ségrégation raciale, avoir incité à la haine et à la violence contre les personnes d’origine nationale ou
ethnique azerbaïdjanaise par des discours haineux et la diffusion d’une propagande raciste, y compris
au plus haut niveau de l’Etat, avoir toléré la présence de «groupes xénophobes ethnonationalistes
armés» sur son sol, notamment Voxj Mnalu Arvest, qui signifie «art de la survie» (ci-après
«VoMA»), avoir mené, favorisé ou soutenu des opérations de désinformation sur les réseaux sociaux,
et avoir omis de mener des enquêtes sur les manquements à des obligations découlant de la CIEDR
à l’égard des personnes d’origine azerbaïdjanaise et de préserver les éléments de preuve y afférents.
L’Azerbaïdjan ajoute que, selon son interprétation, les deux Parties reconnaissent «l’existence d’un
différend relevant de la CIEDR».



                                                     *



       23. L’Arménie n’a pas traité spécifiquement de l’existence d’un différend concernant des
manquements allégués aux obligations mises à sa charge par la CIEDR. Toutefois, elle dément avoir
manqué à ses obligations et responsabilités découlant de la CIEDR et souligne qu’elle ne cautionne
ni ne tolère les actes de racisme visant les personnes d’origine azerbaïdjanaise. Selon elle, les
allégations de l’Azerbaïdjan sont dénuées de fondement. Ainsi, l’Arménie conteste l’allégation
voulant que les discours de haine dirigés contre les personnes d’origine azerbaïdjanaise émanent du
plus haut niveau de l’Etat arménien et fait observer que l’Azerbaïdjan n’a versé au dossier que des
«déclarations d’une poignée d’individus ou d’organisations non gouvernementales spécialisés dans
la formation aux situations d’urgence et à l’autodéfense». En ce qui concerne l’allégation de refus de
coopérer au déminage, l’Arménie dit avoir déjà fourni à l’Azerbaïdjan des cartes de champs de mines
à deux reprises et être disposée à lui communiquer d’autres informations dans le cadre du règlement
de toutes les questions humanitaires en suspens. Elle déclare en outre qu’elle ne pose pas de mines
terrestres sur le territoire de l’Azerbaïdjan.


       24. L’Arménie fait valoir que les demandes de l’Azerbaïdjan ne relèvent pas de la compétence
ratione materiae de la Cour, car les mesures dénoncées touchent l’ensemble des ressortissants de la
République d’Azerbaïdjan et non les seules personnes d’origine ethnique azerbaïdjanaise. La
défenderesse soutient que, en tout état de cause, les demandes de l’Azerbaïdjan relatives à la pose de
mines terrestres et à son prétendu refus de fournir des cartes de champs de mines n’entrent pas dans
les prévisions de la CIEDR. Pour elle, la Cour n’a pas compétence prima facie pour connaître de ces
demandes, le déminage n’ayant aucun lien avec la convention. L’Arménie met également en doute
la compétence ratione temporis de la Cour, au motif que les mines posées dans les zones en cause
l’auraient été pendant et immédiatement après les hostilités ayant pris fin en 1994 et, partant, avant
que la CIEDR n’entre en vigueur entre les Parties.



                                                *         *

                                                  -9-

       25. La Cour rappelle que, pour déterminer s’il existait un différend entre les parties au moment
du dépôt d’une requête, elle tient notamment compte de l’ensemble des déclarations ou documents
échangés entre elles (voir Application de la convention pour la prévention et la répression du crime
de génocide (Gambie c. Myanmar), mesures conservatoires, ordonnance du 23 janvier 2020,
C.I.J. Recueil 2020, p. 12, par. 26). Ce faisant, elle accorde une attention particulière «aux auteurs
des déclarations ou documents, aux personnes auxquelles [ceux-ci] étaient destinés ou qui en ont
effectivement eu connaissance» et aux contenus en question (ibid.). L’existence d’un différend doit
être établie objectivement par la Cour ; c’est une question de fond, et non de forme ou de procédure
(ibid.).


       26. La Cour considère que les échanges entre les Parties antérieurs au dépôt de la requête
montrent que celles-ci s’opposent quant à la question de savoir si certains actes ou omissions
présumés de l’Arménie ont emporté manquement à ses obligations découlant de la CIEDR. Elle note
que, selon l’Azerbaïdjan, l’Arménie a manqué à divers égards aux obligations que lui impose la
convention (voir les paragraphes 21 et 22 ci-dessus). L’Arménie nie avoir commis l’une quelconque
des violations alléguées et que les actes dénoncés entrent dans les prévisions de la CIEDR (voir les
paragraphes 23 et 24 ci-dessus). La divergence des vues de l’Azerbaïdjan et de l’Arménie sur le point
de savoir si cette dernière respectait les engagements qu’elle avait pris au titre de la CIEDR était déjà
manifeste dans le premier échange de lettres, datées respectivement du 8 et du 22 décembre 2020,
entre les ministres des affaires étrangères des Parties immédiatement après le conflit de 2020. Elle
est en outre établie par des échanges ultérieurs entre les Parties.


      27. Aux fins de la présente procédure, la Cour n’est pas tenue de déterminer si l’Arménie a
manqué aux obligations lui incombant au titre de la CIEDR, ce qu’elle ne pourrait faire que dans le
cadre de l’examen de l’affaire au fond. Au stade d’une ordonnance en indication de mesures
conservatoires, elle doit déterminer si les actes et omissions dont l’Azerbaïdjan tire grief sont
susceptibles d’entrer dans les prévisions de la CIEDR. De l’avis de la Cour, tel est le cas de certains
au moins des actes et omissions que l’Azerbaïdjan reproche à l’Arménie.


      28. En conséquence, la Cour conclut qu’il existe une base suffisante à ce stade pour établir
prima facie qu’un différend oppose les Parties quant à l’interprétation ou à l’application de la CIEDR.


                               3. Conditions procédurales préalables

        29. Aux termes de l’article 22 de la CIEDR, un différend ne peut être porté devant la Cour que
s’il n’a «pas été réglé par voie de négociation ou au moyen des procédures expressément prévues par
[la] Convention». La Cour a déjà dit que l’article 22 de la CIEDR établit des conditions procédurales
préalables auxquelles il doit être satisfait avant qu’elle ne soit saisie (voir Application de la
convention internationale sur l’élimination de toutes les formes de discrimination raciale (Géorgie
c. Fédération de Russie), exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 128, par. 141).


        30. La Cour a aussi dit que lesdites conditions préalables à sa saisine présentent un caractère
alternatif et non cumulatif (Application de la convention internationale pour la répression du
financement du terrorisme et de la convention internationale sur l’élimination de toutes les formes
de discrimination raciale (Ukraine c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2019 (II), p. 600, par. 113). Dès lors que l’Azerbaïdjan ne prétend pas que le différend
qui l’oppose à l’Arménie a été soumis aux «procédures expressément prévues par [la] Convention»,
commençant par la saisine du Comité pour l’élimination de la discrimination raciale en vertu de
l’article 11 de la convention, la Cour recherchera seulement si ce différend n’a «pas été réglé par
voie de négociation», au sens de l’article 22.

                                                   - 10 -

      31. En outre, l’article 22 de la CIEDR dispose qu’un différend ne peut être porté devant la
Cour à la requête de l’une ou l’autre des parties à ce différend que si celles-ci ne sont pas convenues
d’un autre mode de règlement. La Cour note qu’aucune des Parties ne prétend qu’elles seraient
parvenues à un accord sur un autre mode de règlement.


       32. Au stade actuel de la procédure, la Cour déterminera s’il apparaît, prima facie, que
l’Azerbaïdjan a véritablement cherché à mener des négociations avec l’Arménie en vue de régler le
différend qui les oppose au sujet du respect, par cette dernière, des obligations matérielles lui
incombant au titre de la CIEDR, et si l’Azerbaïdjan a poursuivi ces négociations autant qu’il était
possible (voir Application de la convention internationale sur l’élimination de toutes les formes de
discrimination raciale (Qatar c. Emirats arabes unis), mesures conservatoires, ordonnance du
23 juillet 2018, C.I.J. Recueil 2018 (II), p. 420, par. 36).



                                                 *       *



        33. Pour ce qui est des conditions procédurales préalables prévues à l’article 22 de la CIEDR,
l’Azerbaïdjan dit avoir échangé plus de 40 pièces de correspondance et tenu plusieurs séries de
réunions avec l’Arménie entre décembre 2020 et septembre 2021, pour tenter de régler ses griefs
concernant les manquements par celle-ci à des obligations découlant de la convention. Il affirme en
particulier que, dans une lettre en date du 8 décembre 2020 adressée à son homologue arménien, le
ministre azerbaïdjanais des affaires étrangères a énuméré les actes par lesquels l’Arménie avait
manqué à ses obligations découlant de la CIEDR. Selon l’Azerbaïdjan, la correspondance ensuite
échangée entre les Parties énonçait les modalités qui devaient régir les négociations et plusieurs
réunions bilatérales se sont tenues entre mars et septembre 2021. L’Azerbaïdjan prétend en outre que
l’Arménie n’a pas participé de bonne foi aux négociations, refusant d’examiner dûment les remèdes
demandés ou de faire une quelconque proposition ou contre-proposition visant à atténuer ou à régler
les problèmes en jeu. Pour prouver que, comme il l’affirme, l’Azerbaïdjan a véritablement cherché à
trouver une solution aux questions en litige, son conseil renvoie, en particulier, à trois lettres, à savoir
une lettre du ministre arménien des affaires étrangères en date du 11 novembre 2020, la lettre
susmentionnée du ministre azerbaïdjanais des affaires étrangères en date du 8 décembre 2020, et une
lettre, en date du 9 octobre 2021, présentant les propositions faites par l’Azerbaïdjan à l’Arménie au
cours des négociations tenues les 30 et 31 août 2021. L’Azerbaïdjan estime que ces documents
montrent qu’il a véritablement tenté de trouver une solution négociée au différend avec l’Arménie,
ce que celle-ci n’a pas fait. Il soutient qu’il serait vain, au vu de l’intransigeance dont l’Arménie fait
preuve, de poursuivre les négociations ou de recourir aux procédures expressément prévues par la
CIEDR. L’Azerbaïdjan considère qu’il a poursuivi la négociation relative à ses réclamations «autant
qu’il était possible» et que par conséquent la condition préalable de négociation énoncée à l’article 22
de la CIEDR est remplie.



                                                     *

                                                 - 11 -

       34. L’Arménie, pour sa part, déclare reconnaître que la condition de l’échec des négociations
est remplie dans la présente espèce, mais affirme n’en être en rien responsable. Selon elle,
l’Azerbaïdjan n’a pas véritablement cherché à engager des négociations sérieuses avant d’introduire
une instance contre elle pour manquements allégués aux obligations mises à sa charge par la CIEDR.
L’Arménie estime que, tout au long du processus de négociation, l’Azerbaïdjan n’a montré aucune
intention de négocier et a usé de manœuvres dilatoires pour reporter les discussions, par exemple en
demandant à de multiples reprises aux Parties de préciser les modalités, les sujets et le choix des
représentants aux fins des négociations. Elle fait observer à cet égard qu’«il a fallu presque une année,
des dizaines d’échanges de notes et des entrevues multiples, pour enfin pouvoir s’occuper du fond
du litige». L’Arménie fait valoir qu’elle «était dès lors fondée à penser qu’il ne servirait plus à rien
de continuer une négociation devenue stérile». Ainsi, affirme-t-elle, «les exigences relatives à la
négociation étaient réunies».



                                                *      *



       35. S’agissant de la condition préalable de négociation énoncée à l’article 22 de la CIEDR, la
Cour relève que les négociations sont à distinguer des simples protestations ou contestations, et
supposent que l’une des parties ait véritablement cherché à engager un dialogue avec l’autre, en vue
de régler le différend. Si les parties ont cherché à négocier ou ont entamé des négociations, cette
condition préalable n’est réputée remplie que lorsque la tentative de négocier a été vaine ou que les
négociations ont échoué, sont devenues inutiles ou ont abouti à une impasse. Pour satisfaire à cette
condition préalable, «ladite négociation doit … concerner l’objet du différend, qui doit lui-même se
rapporter aux obligations de fond prévues par l’instrument en question» (voir Application de la
convention internationale sur l’élimination de toutes les formes de discrimination raciale
(Qatar c. Emirats arabes unis), mesures conservatoires, ordonnance du 23 juillet 2018,
C.I.J. Recueil 2018 (II), p. 419, par. 36, citant Application de la convention internationale sur
l’élimination de toutes les formes de discrimination raciale (Géorgie c. Fédération de Russie),
exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 133, par. 161).


       36. La Cour relève que, comme en témoignent les pièces dont elle dispose, l’Azerbaïdjan a
reproché à l’Arménie des manquements aux obligations découlant de la CIEDR lors de divers
échanges bilatéraux ultérieurs à la signature de la déclaration trilatérale en novembre 2020. En
particulier, les Parties ont entretenu une correspondance sous la forme d’une série de notes
diplomatiques de novembre 2020 à septembre 2021 et ont tenu plusieurs séries de réunions bilatérales
traitant des modalités procédurales ainsi que de l’étendue et des sujets de leurs négociations portant
sur les manquements allégués à des obligations découlant de la CIEDR.


       37. La Cour constate que, du premier échange entre les ministres azerbaïdjanais et arménien
des affaires étrangères par lettres datées respectivement du 8 et du 22 décembre 2020 jusqu’à la
dernière réunion bilatérale tenue les 14 et 15 septembre 2021, les positions des Parties ne semblent
pas avoir évolué. Bien que ces dernières aient réussi à s’entendre sur certaines modalités
procédurales, notamment sur le calendrier des travaux et sur les sujets de discussion, aucun progrès
similaire n’a été fait sur les questions de fond relatives aux manquements aux obligations découlant
de la CIEDR dont l’Azerbaïdjan fait grief à l’Arménie. Les éléments dont dispose la Cour au sujet
des sessions bilatérales tenues les 15 et 16 juillet, 30 et 31 août et 14 et 15 septembre 2021, montrent
une absence de progrès dans la recherche d’un terrain d’entente sur les questions de fond. La Cour
constate en outre que les deux Parties semblent accepter l’idée que les négociations engagées entre
elles en vue de régler les griefs formulés par l’Azerbaïdjan contre l’Arménie au sujet de la CIEDR
ont abouti à une impasse.

                                                  - 12 -

       38. Bien que l’Azerbaïdjan, lors d’échanges bilatéraux, ait reproché à l’Arménie d’avoir
manqué à diverses obligations découlant de la CIEDR, et que les Parties aient, à maintes reprises sur
une période de plusieurs mois, échangé des courriers et tenu des réunions, il semble que leurs
positions sur le manquement allégué de l’Arménie aux obligations mises à sa charge par la
convention soient restées inchangées et que les négociations aient abouti à une impasse. Il apparaît
donc à la Cour que le différend entre les Parties concernant l’interprétation et l’application de la
CIEDR n’avait pas été réglé par voie de négociation à la date du dépôt de la requête.


        39. Rappelant que, à ce stade de la procédure, elle doit se prononcer uniquement sur sa
compétence prima facie, la Cour conclut que les conditions procédurales préalables énoncées à
l’article 22 de la CIEDR paraissent avoir été remplies.


                          4. Conclusion quant à la compétence prima facie

        40. La Cour conclut de ce qui précède que, prima facie, elle a compétence en vertu de
l’article 22 de la CIEDR pour connaître de l’affaire dans la mesure où le différend opposant les
Parties concerne «l’interprétation ou l’application» de la convention.


              III. LES DROITS DONT LA PROTECTION EST RECHERCHÉE ET LE LIEN
                         ENTRE CES DROITS ET LES MESURES DEMANDÉES

       41. Le pouvoir d’indiquer des mesures conservatoires que la Cour tient de l’article 41 de son
Statut a pour objet de sauvegarder, dans l’attente de sa décision au fond, les droits revendiqués par
chacune des parties. Il s’ensuit que la Cour doit se préoccuper de sauvegarder par de telles mesures
les droits que l’arrêt qu’elle aura ultérieurement à rendre pourrait reconnaître à l’une ou à l’autre des
parties. Aussi ne peut-elle exercer ce pouvoir que si elle estime que les droits invoqués par le
demandeur sont au moins plausibles (voir, par exemple, Application de la convention pour la
prévention et la répression du crime de génocide (Gambie c. Myanmar), mesures conservatoires,
ordonnance du 23 janvier 2020, C.I.J. Recueil 2020, p. 18, par. 43).


        42. A ce stade de la procédure, cependant, la Cour n’est pas appelée à se prononcer
définitivement sur le point de savoir si les droits que l’Azerbaïdjan souhaite voir protégés existent ;
il lui faut seulement déterminer si les droits que celui-ci revendique au fond et dont il sollicite la
protection sont plausibles. En outre, un lien doit exister entre les droits dont la protection est
recherchée et les mesures conservatoires demandées (ibid., par. 44).



                                                 *      *



        43. En la présente espèce, l’Azerbaïdjan invoque des droits garantis par les articles 2, 3, 4, 5,
6 et 7 de la CIEDR. Il soutient en particulier que «l’Arménie, par ses politiques et pratiques, réserve
aux Azerbaïdjanais un traitement discriminatoire qui entre dans les prévisions du paragraphe 1 de
l’article premier et emporte violation des articles 2, 3, 4, 5, 6 et 7 de la CIEDR». L’Azerbaïdjan
considère ainsi que les droits dont il se prévaut au titre de ces dispositions sont plausibles et qu’il est
de même plausible que les actes de l’Arménie sont constitutifs de discrimination raciale, emportant
manquement aux obligations découlant de la CIEDR.

                                                   - 13 -

        44. L’Azerbaïdjan avance, plus précisément, que, en posant des mines notamment pendant le
conflit de 2020 dans des zones civiles où vivaient auparavant des personnes d’origine
azerbaïdjanaise, l’Arménie a délibérément rendu impossible le retour de ces personnes dans leur
foyer. Il soutient en outre que l’Arménie continue de poser des mines et s’abstient intentionnellement
de fournir une description complète et exacte de l’emplacement des engins. Il prétend que la pose de
mines terrestres et le refus de l’Arménie de communiquer des informations sur leur emplacement
s’inscrivent dans le cadre d’une campagne de «nettoyage ethnique», menée de longue date par
l’Arménie, qui est constitutive de «discrimination raciale» au sens du paragraphe 1 de
l’article premier de la CIEDR et qui porte atteinte aux droits que les personnes d’origine
azerbaïdjanaise tiennent de la convention en ce qu’elle a à la fois pour but et pour effet de détruire
ou de compromettre, par exemple, le droit de ne pas être arbitrairement privé de la vie, le droit à la
liberté et à la sécurité de la personne ainsi que le droit de circuler librement et de choisir sa résidence.
L’Azerbaïdjan en conclut que les droits qu’il fait valoir au titre de la CIEDR en ce qui concerne la
pose de mines terrestres par l’Arménie sont plausibles.


       45. L’Azerbaïdjan relève que l’Arménie n’a jamais condamné les activités menées sur son
territoire par des groupes xénophobes ethnonationalistes armés, tels que VoMA, qui inciteraient à la
violence contre les personnes d’origine azerbaïdjanaise, notamment sur les réseaux sociaux, ni puni
les personnes impliquées dans de telles activités. Il cite, par exemple, la propagande
anti-Azerbaïdjanais diffusée par VoMA sur les réseaux sociaux, qualifiant péjorativement de
«Turcs» ou «Turcs de la Caspienne» les personnes d’origine nationale ou ethnique azerbaïdjanaises
et l’Azerbaïdjan, de «menace caspienne» à «liquider». Selon l’Azerbaïdjan, VoMA affirme que ses
membres ont «travaillé en étroite coopération avec les forces armées [arméniennes] et été loués par
le commandement pour leur bravoure». L’Azerbaïdjan considère en outre que, en manquant de
condamner ou d’interdire les groupes paramilitaires anti-Azerbaïdjanais, l’Arménie a permis à ces
groupes de proliférer. A cet égard, il fait également référence au groupe «L’indépendance comme
valeur suprême» (ci-après «POGA») qui a apparemment commencé à organiser des programmes de
formation militaire en mars 2021. Il soutient en outre que le Gouvernement arménien est responsable
d’une «campagne de désinformation anti-azerbaïdjanaise sur les réseaux sociaux qui est toujours en
cours». Selon l’Azerbaïdjan, en ne condamnant pas ou en n’interdisant pas les opérations de VoMA,
de POGA ou de groupes semblables, en glorifiant l’idéologie raciste servant à cibler les personnes
d’origine nationale ou ethnique azerbaïdjanaise et en menant, au niveau gouvernemental, une
cyber-campagne de désinformation pour essayer «d’attiser les tensions ethniques entre les
Azerbaïdjanais et les Arméniens», l’Arménie viole les droits garantis par les articles 2, 4, 5 et 7 de
la CIEDR.



                                                     *



       46. S’agissant du grief relatif à ses supposées «politiques et pratiques» consistant à poser des
mines terrestres, l’Arménie soutient que l’Azerbaïdjan n’a aucun droit plausible au titre de la CIEDR
parce que «les mines terrestres, de par leur nature, … n’exerce[nt pas] de discrimination ethnique».
En outre, selon elle, rien ne prouve qu’elle ait jamais utilisé des mines pour cibler des personnes
d’origine ethnique azerbaïdjanaise. L’Arménie affirme que la pose de mines dans des zones situées
au Haut-Karabakh et alentour n’avait pas pour but la discrimination raciale mais la défense militaire.
Elle indique avoir déjà fourni des cartes à l’Azerbaïdjan et a annoncé, par la voix de son agent, qu’elle
était «prêt[e] à fournir toute carte supplémentaire en [sa] possession concernant les champs de mines
situés derrière les lignes actuellement tenues par les forces armées azerbaïdjanaises, cartes qui ne
présentent désormais plus qu’un intérêt humanitaire».

                                                 - 14 -

        47. En ce qui concerne l’allégation de l’Azerbaïdjan qui lui reproche de n’avoir jamais
condamné ni puni les activités menées sur son territoire par des groupes xénophobes
ethnonationalistes armés, l’Arménie fait observer que les groupes en question ne sont pas des entités
étatiques et qu’elle n’a pas cautionné, et ne cautionne ni ne légitime, la rhétorique de ces
organisations. Elle affirme que les droits dont l’Azerbaïdjan se prévaut à cet égard ne sont pas
plausibles dans la mesure où les déclarations d’acteurs privés qu’il a citées ne constituent pas des
discours contre lesquels la CIEDR offre une protection. L’Arménie se réfère en outre au libellé de
l’article 4 de la convention, qui exige des Etats parties qu’ils prennent des mesures pour éliminer
tous actes de discrimination en «tenant dûment compte des principes formulés dans la Déclaration
universelle des droits de l’homme et des droits expressément énoncés à l’article 5 de
la … Convention». Elle note que ces droits sont notamment les droits à la liberté d’expression et à la
liberté d’association consacrés à l’alinéa d) de l’article 5 de la CIEDR. Selon l’Arménie, les éléments
de preuve présentés à la Cour n’établissent pas que les organisations en question cherchent à inciter
à la haine raciale de sorte que le Gouvernement arménien serait tenu de les empêcher de s’exprimer ;
par conséquent, l’Arménie considère que les droits que l’Azerbaïdjan cherche à protéger ne sont pas
plausibles.


      48. L’Arménie ajoute que l’Azerbaïdjan n’a pas démontré qu’elle mène des cyberopérations
de désinformation visant à inciter à la haine anti-Azerbaïdjanais, et elle conclut que les «droits dont
l’Azerbaïdjan sollicite la protection dans le second volet de la troisième mesure demandée ne sont
donc pas plausibles».



                                                *     *



      49. La Cour note que la CIEDR impose aux Etats parties un certain nombre d’obligations en
ce qui concerne l’élimination de la discrimination raciale sous toutes ses formes et dans toutes ses
manifestations. Le paragraphe 1 de l’article premier de la CIEDR définit comme suit la
discrimination raciale :

      «toute distinction, exclusion, restriction ou préférence fondée sur la race, la couleur,
      l’ascendance ou l’origine nationale ou ethnique, qui a pour but ou pour effet de détruire
      ou de compromettre la reconnaissance, la jouissance ou l’exercice, dans des conditions
      d’égalité, des droits de l’homme et des libertés fondamentales dans les domaines
      politique, économique, social et culturel ou dans tout autre domaine de la vie publique».

Les articles 2, 3, 4, 5, 6 et 7 de la convention, que l’Azerbaïdjan invoque dans sa requête et aux fins
de sa demande en indication de mesures conservatoires, se lisent comme suit :

                                              «Article 2

      1. Les Etats parties condamnent la discrimination raciale et s’engagent à poursuivre
         par tous les moyens appropriés et sans retard une politique tendant à éliminer toute
         forme de discrimination raciale et à favoriser l’entente entre toutes les races, et, à
         cette fin :

            a) Chaque Etat partie s’engage à ne se livrer à aucun acte ou pratique de
               discrimination raciale contre des personnes, groupes de personnes ou
               institutions et à faire en sorte que toutes les autorités publiques et institutions
               publiques, nationales et locales, se conforment à cette obligation ;

                                            - 15 -

      b) Chaque Etat partie s’engage à ne pas encourager, défendre ou appuyer la
         discrimination raciale pratiquée par une personne ou une organisation
         quelconque ;

      c) Chaque Etat partie doit prendre des mesures efficaces pour revoir les politiques
         gouvernementales nationales et locales et pour modifier, abroger ou annuler
         toute loi et toute disposition réglementaire ayant pour effet de créer la
         discrimination raciale ou de la perpétuer là où elle existe ;

      d) Chaque Etat partie doit, par tous les moyens appropriés, y compris, si les
         circonstances l’exigent, des mesures législatives, interdire la discrimination
         raciale pratiquée par des personnes, des groupes ou des organisations et y
         mettre fin ;

      e) Chaque Etat partie s’engage à favoriser, le cas échéant, les organisations et
         mouvements intégrationnistes multiraciaux et autres moyens propres à éliminer
         les barrières entre les races, et à décourager ce qui tend à renforcer la division
         raciale.

2. Les Etats parties prendront, si les circonstances l’exigent, dans les domaines social,
   économique, culturel et autres, des mesures spéciales et concrètes pour assurer
   comme il convient le développement ou la protection de certains groupes raciaux ou
   d’individus appartenant à ces groupes en vue de leur garantir, dans des conditions
   d’égalité, le plein exercice des droits de l’homme et des libertés fondamentales. Ces
   mesures ne pourront en aucun cas avoir pour effet le maintien de droits inégaux ou
   distincts pour les divers groupes raciaux, une fois atteints les objectifs auxquels elles
   répondaient.

                                          Article 3

       Les Etats parties condamnent spécialement la ségrégation raciale et l’apartheid et
s’engagent à prévenir, à interdire et à éliminer sur les territoires relevant de leur
juridiction toutes les pratiques de cette nature.

                                          Article 4

        Les Etats parties condamnent toute propagande et toutes organisations qui
s’inspirent d’idées ou de théories fondées sur la supériorité d’une race ou d’un groupe
de personnes d’une certaine couleur ou d’une certaine origine ethnique, ou qui
prétendent justifier ou encourager toute forme de haine et de discrimination raciales ;
ils s’engagent à adopter immédiatement des mesures positives destinées à éliminer toute
incitation à une telle discrimination, ou tous actes de discrimination, et, à cette fin, tenant
compte des principes formulés dans la Déclaration universelle des droits de l’homme et
des droits expressément énoncés à l’article 5 de la présente Convention, ils s’engagent
notamment :

      a) A déclarer délits punissables par la loi toute diffusion d’idées fondées sur la
         supériorité ou la haine raciale, toute incitation à la discrimination raciale, ainsi
         que tous actes de violence, ou provocation à de tels actes, dirigés contre toute
         race ou tout groupe de personnes d’une autre couleur ou d’une autre origine
         ethnique, de même que toute assistance apportée à des activités racistes, y
         compris leur financement ;

                                           - 16 -

     b) A déclarer illégales et à interdire les organisations ainsi que les activités de
        propagande organisée et tout autre type d’activité de propagande qui incitent à
        la discrimination raciale et qui l’encouragent et à déclarer délit punissable par
        la loi la participation à ces organisations ou à ces activités ;

      c) A ne pas permettre aux autorités publiques ni aux institutions publiques,
         nationales ou locales, d’inciter à la discrimination raciale ou de l’encourager.

                                         Article 5

      Conformément aux obligations fondamentales énoncées à l’article 2 de la
présente Convention, les Etats parties s’engagent à interdire et à éliminer la
discrimination raciale sous toutes ses formes et à garantir le droit de chacun à l’égalité
devant la loi sans distinction de race, de couleur ou d’origine nationale ou ethnique,
notamment dans la jouissance des droits suivants :

     a) Droit à un traitement égal devant les tribunaux et tout autre organe administrant
        la justice ;

     b) Droit à la sûreté de la personne et à la protection de l’Etat contre les voies de
        fait ou les sévices de la part soit de fonctionnaires du gouvernement, soit de
        tout individu, groupe ou institution ;

      c) Droits politiques, notamment droit de participer aux élections — de voter et
         d’être candidat — selon le système du suffrage universel et égal, droit de
         prendre part au gouvernement ainsi qu’à la direction des affaires publiques, à
         tous les échelons, et droit d’accéder, dans des conditions d’égalité, aux
         fonctions publiques ;

     d) Autres droits civils, notamment :

          i) Droit de circuler librement et de choisir sa résidence à l’intérieur d’un Etat ;

         ii) Droit de quitter tout pays, y compris le sien, et de revenir dans son pays ;

        iii) Droit à une nationalité ;

        iv) Droit de se marier et de choisir son conjoint ;

         v) Droit de toute personne, aussi bien seule qu’en association, à la propriété ;

        vi) Droit d’hériter ;

        vii) Droit à la liberté de pensée, de conscience et de religion ;

       viii) Droit à la liberté d’opinion et d’expression ;

        ix) Droit à la liberté de réunion et d’association pacifiques ;

     e) Droits économiques, sociaux et culturels, notamment :

          i) Droits au travail, au libre choix de son travail, à des conditions équitables
             et satisfaisantes de travail, à la protection contre le chômage, à un salaire
             égal pour un travail égal, à une rémunération équitable et satisfaisante ;

                                                  - 17 -

                ii) Droit de fonder des syndicats et de s’affilier à des syndicats ;

               iii) Droit au logement ;

               iv) Droit à la santé, aux soins médicaux, à la sécurité sociale et aux services
                   sociaux ;

                v) Droit à l’éducation et à la formation professionnelle ;

               vi) Droit de prendre part, dans des conditions d’égalité, aux activités
                   culturelles ;

             f) Droit d’accès à tous lieux et services destinés à l’usage du public, tels que
                moyens de transport, hôtels, restaurants, cafés, spectacles et parcs.

                                                Article 6

             Les Etats parties assureront à toute personne soumise à leur juridiction une
      protection et une voie de recours effectives, devant les tribunaux nationaux et autres
      organismes d’Etat compétents, contre tous actes de discrimination raciale qui,
      contrairement à la présente Convention, violeraient ses droits individuels et ses libertés
      fondamentales, ainsi que le droit de demander à ces tribunaux satisfaction ou réparation
      juste et adéquate pour tout dommage dont elle pourrait être victime par suite d’une telle
      discrimination.

                                                Article 7

             Les Etats parties s’engagent à prendre des mesures immédiates et efficaces,
      notamment dans les domaines de l’enseignement, de l’éducation, de la culture et de
      l’information, pour lutter contre les préjugés conduisant à la discrimination raciale et
      favoriser la compréhension, la tolérance et l’amitié entre nations et groupes raciaux ou
      ethniques, ainsi que pour promouvoir les buts et principes de la Charte des Nations
      Unies, de la Déclaration universelle des droits de l’homme, de la Déclaration des
      Nations Unies sur l’élimination de toutes les formes de discrimination raciale et de la
      présente Convention.»


       50. La Cour fait observer que les articles 2, 3, 4, 5, 6 et 7 de la CIEDR visent à protéger les
individus de la discrimination raciale. Elle rappelle, comme elle l’a déjà fait par le passé dans d’autres
affaires dans lesquelles l’article 22 de la CIEDR était invoqué comme base de sa compétence, qu’il
existe une corrélation entre le respect des droits des individus consacrés par la convention, les
obligations incombant aux Etats parties au titre de la CIEDR et le droit qu’ont ceux-ci de demander
l’exécution de ces obligations (voir, par exemple, Application de la convention internationale sur
l’élimination de toutes les formes de discrimination raciale (Qatar c. Emirats arabes unis), mesures
conservatoires, ordonnance du 23 juillet 2018, C.I.J. Recueil 2018 (II), p. 426, par. 51).


       51. Un Etat partie à la CIEDR ne peut invoquer les droits énoncés dans les articles cités
ci-dessus que dans la mesure où les actes dont il tire grief constituent des actes de discrimination
raciale au sens de l’article premier de la convention (voir ibid., par. 52). Dans le contexte d’une
demande en indication de mesures conservatoires, la Cour doit examiner si les droits revendiqués par
un demandeur sont au moins plausibles.

                                                 - 18 -

       52. La Cour considère, au vu des informations que les Parties lui ont soumises, que certains
au moins des droits revendiqués par l’Azerbaïdjan sont des droits plausibles au regard de la
convention. Ainsi en va-t-il de ceux que l’Arménie aurait violés en manquant de condamner les
activités menées sur son territoire par des groupes qui, selon l’Azerbaïdjan, sont des groupes
xénophobes ethnonationalistes armés, auteurs de faits d’incitation à la violence contre les personnes
d’origine azerbaïdjanaise, et en manquant de punir ceux qui sont responsables de telles activités.


       53. En ce qui concerne les droits que l’Azerbaïdjan prétend tenir de la CIEDR relativement au
comportement présumé de l’Arménie s’agissant des mines terrestres, la Cour rappelle que, selon
l’Azerbaïdjan, le comportement en question s’inscrit dans le cadre d’une politique de nettoyage
ethnique menée de longue date. Elle convient qu’une politique consistant à éloigner des personnes
sur la base de leur origine nationale ou ethnique d’une région donnée, et à les empêcher d’y revenir,
peut faire intervenir des droits garantis par la CIEDR, et qu’une telle politique peut être exécutée par
divers moyens militaires. Cependant, elle ne considère pas que la CIEDR impose de manière plausible
à l’Arménie une quelconque obligation de prendre des mesures pour permettre à l’Azerbaïdjan de
procéder au déminage, ou de cesser définitivement ses opérations de minage. L’Azerbaïdjan n’a pas
produit devant la Cour d’éléments de preuve démontrant que le comportement allégué de l’Arménie
s’agissant des mines terrestres ait «pour but ou pour effet de détruire ou de compromettre la
reconnaissance, la jouissance ou l’exercice, dans des conditions d’égalité», des droits des personnes
d’origine nationale ou ethnique azerbaïdjanaise.



                                                *       *



       54. La Cour en vient maintenant à la condition du lien entre les droits revendiqués par
l’Azerbaïdjan et les mesures conservatoires sollicitées. Elle rappelle à cet égard que seuls certains
des droits revendiqués par l’Azerbaïdjan ont été jugés plausibles à ce stade de la procédure. Elle se
bornera par conséquent à rechercher si le lien requis existe entre ces droits et les mesures sollicitées
par l’Azerbaïdjan.



                                                *       *



       55. L’Azerbaïdjan estime que chacune des mesures conservatoires sollicitées est
manifestement liée aux droits qu’il cherche à protéger. En particulier, s’agissant de la mesure tendant
à ce qu’il soit ordonné à l’Arménie d’empêcher certains groupes de tenir des discours de haine, ainsi
que de mettre fin et de renoncer à la cyber-campagne de désinformation qu’elle serait toujours en
train de mener, l’Azerbaïdjan affirme que cette mesure vise à protéger les personnes d’origine
azerbaïdjanaise des discours de haine racistes et du risque de violence ethnique et, par conséquent,
est directement liée aux droits dont il se prévaut au titre de la CIEDR.



                                                    *

                                                  - 19 -

      56. L’Arménie maintient, d’une manière générale, que les mesures demandées par
l’Azerbaïdjan n’ont aucun lien avec les droits que celui-ci tient de la CIEDR.



                                                *      *



       57. La Cour a déjà conclu (voir le paragraphe 52 ci-dessus) à la plausibilité de certains au
moins des droits revendiqués par l’Azerbaïdjan sur le fondement de la CIEDR. Elle estime qu’il
existe un lien entre l’une des mesures sollicitées par l’Azerbaïdjan (voir les paragraphes 5 et 11
ci-dessus) et les droits plausibles que ce dernier cherche à protéger. Tel est le cas de la mesure tendant
à ce qu’aucune organisation ou personne privée sur le territoire de l’Arménie ne se livre à des faits
d’incitation et d’encouragement à la haine raciale ou à la violence à caractère raciste contre des
personnes d’origine nationale ou ethnique azerbaïdjanaise. Cette mesure vise, selon la Cour, à
préserver des droits plausibles invoqués par l’Azerbaïdjan sur le fondement de la CIEDR.


       58. La Cour en conclut qu’un lien existe entre certains des droits revendiqués par l’Azerbaïdjan
et l’une des mesures conservatoires sollicitées.


                      IV. RISQUE DE PRÉJUDICE IRRÉPARABLE ET URGENCE

      59. La Cour tient de l’article 41 de son Statut le pouvoir d’indiquer des mesures conservatoires
lorsqu’il existe un risque qu’un préjudice irréparable soit causé aux droits en litige dans une
procédure judiciaire ou lorsque la méconnaissance alléguée de ces droits risque d’entraîner des
conséquences irréparables (voir, par exemple, Application de la convention pour la prévention et la
répression du crime de génocide (Gambie c. Myanmar), mesures conservatoires, ordonnance du
23 janvier 2020, C.I.J. Recueil 2020, p. 24, par. 64, se référant à Violations alléguées du traité
d’amitié, de commerce et de droits consulaires de 1955 (République islamique d’Iran c. Etats-Unis
d’Amérique), mesures conservatoires, ordonnance du 3 octobre 2018, C.I.J. Recueil 2018 (II),
p. 645, par. 77).


       60. Le pouvoir de la Cour d’indiquer des mesures conservatoires n’est toutefois exercé que
s’il y a urgence, c’est-à-dire s’il existe un risque réel et imminent qu’un préjudice irréparable soit
causé aux droits revendiqués avant que la Cour ne rende sa décision définitive. La condition
d’urgence est remplie dès lors que les actes susceptibles de causer un préjudice irréparable peuvent
«intervenir à tout moment» avant que la Cour ne se prononce de manière définitive en l’affaire (ibid.,
p. 24, par. 65). La Cour doit donc rechercher si pareil risque existe à ce stade de la procédure.


       61. La Cour n’a pas, aux fins de sa décision sur la demande en indication de mesures
conservatoires, à établir l’existence de violations de la CIEDR, mais doit déterminer si les
circonstances exigent l’indication de telles mesures à l’effet de protéger certains droits conférés par
cet instrument. Elle ne peut pas, à ce stade, conclure de façon définitive sur les faits, et sa décision
sur la demande en indication de mesures conservatoires laisse intact le droit de chacune des Parties
de faire valoir à cet égard ses moyens au fond.



                                                *      *

                                                  - 20 -

       62. L’Azerbaïdjan fait valoir que l’Arménie a incité et continue d’inciter à la haine et à la
violence contre les Azerbaïdjanais en permettant à des groupes xénophobes armés de recruter des
membres, de lever des fonds et d’avoir des centres d’entraînement. Il affirme en particulier que
VoMA, qui a pour objectif déclaré «de créer sur des bases ethniques une «armée-nation» arménienne
et de préparer l’Etat arménien mono-ethnique face à la «menace» supposée que constituent les
Azerbaïdjanais», utilise la peur et la haine des Azerbaïdjanais comme instruments de recrutement,
diffuse régulièrement des messages véhiculant l’idée de la supériorité raciale, et arme les Arméniens
et les entraîne en prévision d’une guerre ethnique contre les personnes d’origine nationale ou
ethnique azerbaïdjanaise. De plus, selon lui, la menace de violence pesant sur ces dernières est
exacerbée par «l’intensification des appels aux armes» que lance VoMA qui, dans son dernier rapport
d’activité portant sur septembre 2021, a déclaré avoir formé des dizaines de personnes et
d’instructeurs dans l’ensemble de l’Arménie et sollicité des dons pour acquérir des véhicules et des
armes afin d’«enseigner la pratique des armes et [d’]assurer la protection dans les zones peuplées
longeant les frontières». L’Azerbaïdjan ajoute que, en s’abstenant de condamner ou d’interdire les
groupes paramilitaires anti-Azerbaïdjanais, l’Arménie a permis à des organisations telles que VoMA
et POGA, qui ont apparemment commencé à organiser des programmes d’entraînement militaire en
mars 2021 pour préparer les Arméniens à la guerre, de proliférer sur son territoire. L’Azerbaïdjan
estime qu’il est dès lors urgent de protéger les Azerbaïdjanais contre de nouveaux discours de haine
et actes de violence fondés sur leur origine nationale ou ethnique, et que les effets psychologiques de
cette constante menace de violence peuvent causer un préjudice irréparable aux droits des intéressés.



                                                     *



       63. L’Arménie nie qu’il existe un risque réel et imminent qu’un préjudice irréparable soit causé
aux droits de l’Azerbaïdjan en lien avec le reproche que celui-ci lui fait d’«incite[r] à la haine et à la
violence ethniques en s’abstenant de réprimer ou de punir de prétendus groupes xénophobes armés».
Elle soutient que les objectifs de ces organisations n’ont rien à voir avec l’incitation à la haine raciale
et à la violence à caractère raciste contre les personnes d’origine nationale ou ethnique
azerbaïdjanaise. En particulier, elle affirme que VoMA est une organisation non gouvernementale
qui mène des activités de préparation et de formation théorique et pratique aux situations d’urgence
et à la défense civile et militaire dans le but de «réveiller le peuple arménien». L’Arménie invoque
en outre l’obligation de respecter le droit à la liberté d’opinion et d’expression dont il convient selon
elle de tenir compte en examinant la portée de l’article 4 de la CIEDR, et relève que seules les
déclarations «exceptionnellement/manifestement agressives» (les italiques sont d’elle) ne peuvent
pas bénéficier de la protection offerte par la condition énoncée à l’article 4, qui veut que les Etats
parties agissent «en tenant dûment compte» de cette obligation. S’agissant des déclarations faites par
VoMA, l’Arménie reconnaît qu’elles pourraient être jugées nationalistes, patriotiques et parfois
offensantes, voire polémiques, mais nie qu’elles puissent être considérées comme des faits
d’incitation à la haine et à la violence contre un groupe ethnique. En conséquence, la défenderesse
affirme que l’Azerbaïdjan n’a ni démontré qu’elle ait permis à des groupes militants xénophobes
— que sont par exemple VoMA et POGA, selon l’Azerbaïdjan — de proliférer, ni apporté la preuve
que des faits d’incitation à la haine raciale puissent être imputés à ces organisations ou à des
organisations analogues. Dès lors, l’Azerbaïdjan n’a pas établi l’existence d’un risque imminent de
préjudice irréparable.



                                                 *       *

                                                  - 21 -

       64. Ayant déjà conclu à la plausibilité de certains des droits invoqués par le demandeur et à
l’existence d’un lien entre ceux-ci et les mesures conservatoires sollicitées, la Cour recherchera à
présent si un préjudice irréparable pourrait être causé à ces droits et s’il y a urgence, c’est-à-dire s’il
existe un risque réel et imminent qu’un tel préjudice leur soit causé avant qu’elle ne rende sa décision
définitive.


       65. La Cour rappelle que, dans de précédentes affaires concernant la CIEDR, elle a dit que les
droits énoncés aux alinéas a), b), c), d) et e) de l’article 5 sont d’une nature telle que le préjudice qui
leur serait porté pourrait se révéler irréparable (voir Application de la convention internationale sur
l’élimination de toutes les formes de discrimination raciale (Géorgie c. Fédération de Russie),
mesures conservatoires, ordonnance du 15 octobre 2008, C.I.J. Recueil 2008, p. 396, par. 142 ;
Application de la convention internationale pour la répression du financement du terrorisme et de
la convention internationale sur l’élimination de toutes les formes de discrimination raciale (Ukraine
c. Fédération de Russie), mesures conservatoires, ordonnance du 19 avril 2017, C.I.J. Recueil 2017,
p. 138, par. 96 ; Application de la convention internationale sur l’élimination de toutes les formes de
discrimination raciale (Qatar c. Emirats arabes unis), mesures conservatoires, ordonnance du
23 juillet 2018, C.I.J. Recueil 2018 (II), p. 430-431, par. 67). Elle estime que cette conclusion vaut
aussi pour le droit des personnes de ne pas subir la haine et la discrimination raciales, tel qu’il découle
de l’article 4 de la CIEDR.


       66. De l’avis de la Cour, les actes prohibés par l’article 4 de la CIEDR — tels que la
propagande encourageant la haine raciale ainsi que l’incitation à la discrimination raciale ou aux
actes de violence visant tout groupe de personnes en raison de leur origine nationale ou ethnique —
peuvent propager dans la société un climat imprégné de racisme. Pareille situation pourrait avoir de
graves effets préjudiciables sur les personnes appartenant au groupe protégé. Ces effets
préjudiciables peuvent être notamment, mais pas seulement, le risque de sévices ou de souffrances
et de détresse psychologiques.


       67. Au vu de ce qui précède, la Cour conclut que la méconnaissance alléguée des droits qu’elle
a jugés plausibles (voir le paragraphe 52 ci-dessus) risque d’entraîner un préjudice irréparable à ces
droits et qu’il y a urgence, c’est-à-dire qu’il existe un risque réel et imminent qu’un tel préjudice soit
causé avant que la Cour ne se prononce de manière définitive en l’affaire.


                              V. CONCLUSION ET MESURES À ADOPTER

       68. La Cour conclut de l’ensemble des considérations qui précèdent que les conditions
auxquelles son Statut subordonne l’indication de mesures conservatoires sont réunies. Il y a donc
lieu pour elle d’indiquer, dans l’attente de sa décision définitive, certaines mesures visant à protéger
les droits revendiqués par l’Azerbaïdjan, tels qu’ils ont été spécifiés précédemment (voir le
paragraphe 52 ci-dessus).


       69. La Cour rappelle que, lorsqu’une demande en indication de mesures conservatoires lui est
présentée, elle a le pouvoir, en vertu de son Statut, d’indiquer des mesures en tout ou en partie
différentes de celles qui sont sollicitées. Le paragraphe 2 de l’article 75 de son Règlement mentionne
expressément ce pouvoir, qu’elle a déjà exercé en plusieurs occasions par le passé (voir, par exemple,
Application de la convention pour la prévention et la répression du crime de génocide (Gambie
c. Myanmar), mesures conservatoires, ordonnance du 23 janvier 2020, C.I.J. Recueil 2020, p. 28,
par. 77).

                                                   - 22 -

       70. En la présente espèce, ayant examiné le libellé des mesures conservatoires demandées par
l’Azerbaïdjan ainsi que les circonstances de l’affaire, la Cour estime que les mesures à indiquer n’ont
pas à être identiques à celles qui sont sollicitées.


       71. La Cour considère que, s’agissant de la situation décrite précédemment et dans l’attente de
la décision finale en l’affaire, l’Arménie doit, dans le cadre des obligations que lui impose la CIEDR,
prendre toutes les mesures nécessaires pour empêcher l’incitation et l’encouragement à la haine
raciale, y compris par des organisations ou des personnes privées sur son territoire, contre les
personnes d’origine nationale ou ethnique azerbaïdjanaise.


       72. La Cour rappelle que l’Azerbaïdjan l’a priée d’indiquer des mesures destinées à prévenir
toute aggravation du différend l’opposant à l’Arménie. Lorsqu’elle indique des mesures
conservatoires à l’effet de sauvegarder des droits particuliers, la Cour peut aussi indiquer des mesures
conservatoires à l’effet d’empêcher l’aggravation ou l’extension du différend si elle estime que les
circonstances l’exigent (voir, par exemple, Application de la convention internationale sur
l’élimination de toutes les formes de discrimination raciale (Qatar c. Emirats arabes unis), mesures
conservatoires, ordonnance du 23 juillet 2018, C.I.J. Recueil 2018 (II), p. 432-433, par. 76). En la
présente espèce, ayant examiné l’ensemble des circonstances, la Cour estime nécessaire d’indiquer,
en sus des mesures particulières précédemment décidées, une mesure supplémentaire adressée aux
deux Parties, visant à prévenir toute aggravation du différend entre elles.


       73. La Cour rappelle en outre que l’Azerbaïdjan l’a priée d’indiquer des mesures
conservatoires prescrivant à l’Arménie de «prendre des dispositions pour que soient effectivement
garantie la collecte, empêchée la destruction et assurée la préservation des éléments de preuve
associés [à des] cas allégués de crimes perpétrés contre des Azerbaïdjanais en raison de leur
appartenance ethnique» et de rendre compte régulièrement de la mise en œuvre des mesures qu’elle
aurait ordonnées. La Cour estime cependant que, dans les circonstances particulières de l’espèce, ces
demandes ne sont pas justifiées.



                                                     *


                                               *            *



        74. La Cour réaffirme que ses «ordonnances indiquant des mesures conservatoires au titre de
l’article 41 [du Statut] ont un caractère obligatoire» (LaGrand (Allemagne c. Etats-Unis
d’Amérique), arrêt, C.I.J. Recueil 2001, p. 506, par. 109) et créent donc des obligations juridiques
internationales pour toute partie à laquelle ces mesures sont adressées.



                                                     *


                                               *            *

                                                   - 23 -

       75. La Cour réaffirme en outre que la décision rendue en la présente procédure ne préjuge en
rien la question de sa compétence pour connaître du fond de l’affaire, ni aucune question relative à
la recevabilité de la requête ou au fond lui-même. Elle laisse intact le droit des Gouvernements de
l’Azerbaïdjan et de l’Arménie de faire valoir leurs moyens en la matière.



                                                     *


                                               *            *



      76. Par ces motifs,

      LA COUR,

      Indique à titre provisoire les mesures conservatoires suivantes :

      1) A l’unanimité,

       La République d’Arménie doit, conformément aux obligations que lui impose la convention
internationale sur l’élimination de toutes les formes de discrimination raciale, prendre toutes les
mesures nécessaires pour empêcher l’incitation et l’encouragement à la haine raciale, y compris par
des organisations ou des personnes privées sur son territoire, contre les personnes d’origine nationale
ou ethnique azerbaïdjanaise ;

      2) A l’unanimité,

       Les deux Parties doivent s’abstenir de tout acte qui risquerait d’aggraver ou d’étendre le
différend dont la Cour est saisie ou d’en rendre le règlement plus difficile.


      Fait en français et en anglais, le texte français faisant foi, au Palais de la Paix, à La Haye, le
sept décembre deux mille vingt et un, en trois exemplaires, dont l’un restera déposé aux archives de
la Cour et les autres seront transmis respectivement au Gouvernement de la République
d’Azerbaïdjan et au Gouvernement de la République d’Arménie.



                                                                             La présidente,
                                                                (Signé)   Joan E. DONOGHUE.



                                                                              Le greffier,
                                                                (Signé)   Philippe GAUTIER.

                                       - 24 -

M. le juge IWASAWA joint une déclaration à l’ordonnance.


                                                       (Paraphé)   J.E.D.


                                                       (Paraphé)   Ph.G.



                                   ___________

